                                                                       Case 2:18-cv-02768-JAM-DB Document 53 Filed 08/25/20 Page 1 of 2


                                                           1    AKERMAN LLP
                                                                JUSTIN D. BALSER (SBN 213478)
                                                           2    Email: justin.balser@akerman.com
                                                                NATALIE L. WINSLOW (SBN 281704)
                                                           3    Email: natalie.winslow@akerman.com
                                                                601 West Fifth Street, Suite 300
                                                           4    Los Angeles, CA 90071
                                                                Telephone: (213) 688-9500
                                                           5    Facsimile: (213) 627-6342
                                                           6    Attorneys for Defendant/Counterclaimants
                                                                NATIONSTAR MORTGAGE LLC dba MR. COOPER f/k/a Centex Home Equity Co.
                                                           7    LLC and BANK OF NEW YORK MELLON f/k/a THE BANK OF NEW
                                                                YORK as successor in interest to JPMorgan Chase Bank, N.A., as
                                                           8    Trustee for Centex Home Equity Loan Trust 2005-A
                                                           9                                    UNITED STATES DISTRICT COURT
                                                           10                         FOR THE EASTERN DISTRICT OF CALIFORNIA
                                                           11
              TEL.: (213) 688-9500 – FAX: (213) 627-6342




                                                           12     DENISE WALLACE,                                  Case No. 2:18-cv-02768-JAM-DB
                601 WEST FIFTH STREET, SUITE 300
                 LOS ANGELES, CALIFORNIA 90071




                                                           13                      Plaintiff,                      ORDER GRANTING REQUEST
AKERMAN LLP




                                                                                                                   TO SEAL TWO PROPOSED
                                                           14     v.                                               EXHIBITS TO UPCOMING
                                                                                                                   DECLARATION OF
                                                           15     NATIONSTAR MORTGAGE, LLC,                        NATIONSTAR IN SUPPORT OF
                                                                  Individually and dba MR. COOPER,                 DEFENDANTS' CROSS-
                                                           16     CENTREX HOME EQUITY, LLC.,                       SUMMARY JUDGMENT MOTION
                                                                  THE BANK OF NEW YORK
                                                           17     MELLON, THE MORTGAGE LAW                         Complaint Filed: August 28, 2018
                                                                  FIRM and DOES 1-100, inclusive,                  First Amended Complaint Filed:
                                                           18                                                      November 8, 2018
                                                                                   Defendants.                     Trial Date: December 14, 2020
                                                           19
                                                           20
                                                           21
                                                                             The court grants defendants Nationstar Mortgage LLC dba Mr. Cooper f/k/a/
                                                           22
                                                                Centex Home Equity Co. LLC (Nationstar) and Bank of New York Mellon f/k/a/ the
                                                           23
                                                                Bank of New York as successor in interest to JPMorgan Chase Bank, N.A., as Trustee
                                                           24
                                                                for the Centex Home Equity Loan Trust 2006-A (BoNYM, and together with
                                                           25
                                                                Nationstar, defendants) request to seal proposed exhibits 2 and 3 to the declaration of
                                                           26
                                                                Nationstar in support of defendants' upcoming cross-summary judgment motion,
                                                           27
                                                           28                                                 1               CASE NO. 2:18-cv-02768-JAM-DB
                                                                                          [PROPOSED] ORDER GRANTING REQUEST TO SEAL
                                                                54347046;1
                                                                      Case 2:18-cv-02768-JAM-DB Document 53 Filed 08/25/20 Page 2 of 2


                                                           1    attached to defendants' request to seal as exhibits 1 and 2.
                                                           2                 IT IS ORDERED that proposed exhibits 2 and 3 to the declaration of Nationstar
                                                           3    in support of defendants' upcoming cross-summary judgment motion shall be SEALED
                                                           4    pursuant to Local Rule 141.
                                                           5                 IT IS SO ORDERED.
                                                           6                 DATED this 24th day of August, 2020.
                                                           7                                                     /s/ John A. Mendez__________________
                                                           8                                                     United States District Court Judge
                                                           9
                                                           10
                                                           11
              TEL.: (213) 688-9500 – FAX: (213) 627-6342




                                                           12
                601 WEST FIFTH STREET, SUITE 300
                 LOS ANGELES, CALIFORNIA 90071




                                                           13
AKERMAN LLP




                                                           14
                                                           15
                                                           16
                                                           17
                                                           18
                                                           19
                                                           20
                                                           21
                                                           22
                                                           23
                                                           24
                                                           25
                                                           26
                                                           27
                                                           28                                                 2               CASE NO. 2:18-cv-02768-JAM-DB
                                                                                          [PROPOSED] ORDER GRANTING REQUEST TO SEAL
                                                                54347046;1
